Citation Nr: 1705648	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  10-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Navy Reserves from August 1981 to October 1985; June 1, 1988 to June 30, 1988; June 1, 1989 to June 30, 1989; and November 1990 to May 1991; with additional periods of reserve service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2012 and December 2013, the Board remanded the claims for additional development. 

In a November 2007 statement, the Veteran appears to request a Board hearing, but this statement was received prior to the issuance of the March 2010 Statement of the Case (SOC).  Applicable regulations require the Board to reject any hearing request received prior to the filing of a substantive appeal.  See 38 C.F.R. § 20.703 (2016).  In a September 2011 correspondence, the Board provided the Veteran with a hearing request form and the Veteran requested a hearing.  As the Veteran's claim is being granted, her request for a Board hearing in this appeal has been rendered moot.

The issues were previously characterized as entitlement to service connection for right and left ankle disabilities, to include growths.  In an April 2014 statement, the Veteran contended that she wished to withdraw growths from her claim.  Therefore, the issues have been recharacterized accordingly.

The Veteran's claim for service connection for posttraumatic stress disorder (PTSD) was denied in a January 2016 rating decision.  Within a year from the January 2016 rating decision, new psychiatric treatment records and lay statements from the Veteran regarding her psychiatric conditions have been added to the claims file. Courts have held that 38 C.F.R. §  3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8   (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, the issue of entitlement to service connection for PTSD is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Right ankle strain, gastrocnemius equinus, and degenerative joint disease disease had their onsets in service.

2.  Left ankle strain, gastrocnemius equinus, and degenerative joint disease had their onsets in service.


CONCLUSIONS OF LAW

1.  Right ankle strain, gastrocnemius equinus, and degenerative joint disease were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

1.  Left ankle strain, gastrocnemius equinus, and degenerative joint disease were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that her right and left ankle pain began in service and has persisted since service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran's treatment records showed continued complaints of foot trouble between periods of active duty.  August 1998 treatment records from Tripler Medical Center diagnosed bilateral plantar fasciitis and bilateral chronic heel bruise. 

October 2010 and February 2012 buddy statements from Capt. Marian Wilkerson noted that he worked with the Veteran for over twenty five years and worked as a reservist with her from 1996 to 2004.  He noted that she had trouble with her feet in Pearl Harbor in 1998 and continued to suffer with her feet since then.  Additional buddy statements from the Veteran's fellow service member, neighbor, son, and daughter attested to the Veteran's current foot and ankle symptoms.

An April 2010 VA treatment record diagnosed gastrocnemius equinus and the VA physician noted, based on the Veteran's history of the condition, it appeared to be ongoing since her military service.  July 2010 and March 2011 VA treatment records showed mild edema and pain in the bilateral ankles.  A March 2011 VA radiology report showed mild generalized body demineralization, mild bilateral first metatarsophalangeal joint osteoarthritis, bilateral pes planus, and plantar calcaneal spurring.  A February 2012 VA radiology report showed mild degenerative change of the ankles and hind feet.

The February 2012 VA examiner noted a diagnosis of strain in both ankles in 1980.  The January 2014 VA examiner diagnosed degenerative joint disease in both ankles based upon a January 2014 radiology report.  The Board acknowledges that the February 2012 and January 2014 VA examiners provided negative nexus opinions.

However, the Board finds the Veteran's account of the onset of her symptoms and her symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for ankle strains, gastrocnemius equinus, and degenerative joint disease of the right and left ankles is warranted. 
ORDER

Service connection for right ankle strain, gastrocnemius equinus, and degenerative joint disease is granted.

Service connection for left ankle strain, gastrocnemius equinus, and degenerative joint disease is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


